IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                               December 15, 2008
                                No. 07-60913
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MIGUEL JIMENEZ-ZUNIGA

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A71 538 956


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Miguel Jimenez-Zuniga, a native and citizen of Mexico, petitions this court
for review of an order from the Board of Immigration Appeals (BIA) dismissing
his appeal from the immigration judge’s (IJ) denial of his application for
cancellation of removal. Jimenez-Zuniga first argues that this court should limit
its review to the IJ’s decision because the BIA implicitly adopted the IJ’s
findings and reasoning. This court reviews only the BIA’s decision, not that of
the IJ, except to the extent that the IJ’s decision influenced the BIA’s decision.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-60913

Beltran-Resendez v. I.N.S., 207 F.3d 284, 286 (5th Cir. 2000). Because the BIA
in this case provided its own reasoning as to why it agreed with the IJ’s final
result, our review is limited to the BIA’s decision.
      The BIA held that Jimenez-Zuniga’s Florida state conviction for
aggravated child abuse constituted a crime involving moral turpitude (CIMT),
thereby rendering him ineligible for cancellation of removal. Pursuant to 8
U.S.C. § 1252(a)(2)(D), this court has jurisdiction to consider Jimenez-Zuniga’s
challenge to the legal question of whether his conviction constituted a CIMT.
However, in keeping with his assertion that this court should review only the
IJ’s decision, Jimenez-Zuniga’s main argument focuses solely upon the alleged
inadequacy of the IJ’s decision. To the extent that Jimenez-Zuniga has failed to
challenge the BIA’s decision, he has abandoned the merits of his petition. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Nevertheless, to the extent that Jimenez-Zuniga’s argument may be
construed as challenging the BIA’s decision because the BIA agreed with the IJ’s
ultimate conclusion, Jimenez-Zuniga has failed to show that he warrants relief.
When reviewing whether an alien has committed a CIMT, this court utilizes a
two-part test and categorical approach, as set forth in Amouzadeh v. Winfrey,
467 F.3d 451, 455 (5th Cir. 2006). Our review of the relevant Florida statutes
indicates that the BIA’s determination that Jimenez-Zuniga’s conviction for
aggravated child abuse constituted a CIMT was reasonable. Hamdan v. I.N.S.,
98 F.3d 183, 185 (5th Cir. 1996).
      Jimenez-Zuniga’s petition for review is DENIED.




                                         2